 PAN AMERICAN WORLD AIRWAYS121Pan American WorldAirwaysInc.'andLe Roy E.Hollenbeck,Petitioner,and Office and ProfessionalEmployers International Union,Local445, AFL-CIO. Case 31-RD-118January 25, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(b) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Roy H. Garner of theNational Labor Relations Board on October 29,1970, at Les Vegas, Nevada, at which all parties ap-peared? Following the close of the hearing, and pur-suant to Section 102.67 of National Labor RelationsBoard Rules and Regulations, the Regional Directorfor Region 31 ordered the case transferred to andcontinued before the Board for decision. Thereafteronly the Union filed a brief.The Board has reviewed the rulings of the HearingOfficer made at the hearing, and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.'2.The Petitioner, an employee of the Employer,asserts that the Union, a labor organization, is nolonger the representative of the employees as definedin Section 9(a) of the Act.3. The Union's predecessor was certified as the stat-utory representative of the employees here involvedon June 25, 1964 (Case 20-RC-5939), following aconsent election.iAs corrected at the hearing.2General Sales Drivers,DeliveryDrivers&Helpers No. 14, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,herein called Teamsters,intervened at the hearing, butsubsequently advised the Board in writingthatitwithdrew from the case3The Regional Director transferred this matter to us for decision in orderthat we might rule on the question of whether we havestatutoryjurisdiction,although this issue was not raised by the partiesWe believe that questionwas answered in the affirmativeby the Courtof Appeals for the NinthCircuitin Pan AmericanWorld Airways, Inc v. United Brotherhood of Carpenters, etc,324 F 2d217, cert denied376 U.S. 964,and we accept that court's finding.On November 17, 1967, the Employer and theUnion's predecessor executed a collective-bargainingagreement for an initial term extending to November13, 1970.On August 28, 1970, the petition in this case wastimely filed.The Union nevertheless argues that no questionconcerning representation exists, and the petitionshould be dismissed. The Union's position rests prin-cipally on the ground that the Petitioner misled theemployees into supporting the petition by holding outthe prospect of a big wage increase if they woulddecertify the Union and support Teamsters. We note,however, that Teamsters withdrew from the case sub-sequent to the hearing, does not seek to be on theballot, and will be precluded by Section 9(c)(3) fromobtaining an election for a 12-month period after theelection herein directed. We accordingly find no meritin the Union's position.As the Union claims to represent the employees inthe unit found appropriate below, we find that a ques-tion affecting commerce exists concerning the repre-sentation of employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act.4. In accordance with a stipulation of the parties,we find that all office clerical employees of the Em-ployer at its operations at the Nuclear Rocket Devel-opment Station, Jackass Flats, Nevada, and LasVegas, Nevada, including duplicating machine opera-tors, electronic accounting machine operators, com-putor operators, and draftsmen, but excluding allother employees, confidential employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.[Direction of Election4omitted from publication.]*'In orderto assurethatall eligible voters may have theopportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156NLRB 1236,N.L R B. v. Wyman-Gordon Co.,394 U S. 759.Accordingly, itis hereby directed that an election eligibility list, containing the names andaddresses of all the eligible voters,must be filed by the Employer with theRegional Director for Region 31 within7 days of thedate of this Decisionand Direction of Election.The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure tocomplywith this requirement shall be grounds for setting aside theelection whenever proper objections are filed.188 NLRB No. 75